DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed March 24, 2022. Claims 1-16 were previously pending. Applicant amended claims 1 and 7, cancelled claims 6, 13 and 14 and added new claims 17 and 18. Claims 1-5, 7-12 and 15-18 are pending and under consideration.
The previously presented claim rejections are withdrawn and this office action is made non-final because of new grounds for rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2022 was filed after the mailing date of the Non-Final Rejection on December 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (J. Biol. Chem., vol. 255, pp. 2897-2901, 1980).
Claim 1 does not require that the solution contains isolated oligonucleotide and a nucleic acid binding protein.
Regarding claims 1-5, Meyer et al. teach freezing a solution of E. coli cells expressing a mutant SSB protein (page 2897, paragraphs 2-4; page 2901, fourth paragraph). In addition, since these are intact E. coli cells, they inherently contain at least one polymerase, which is a nucleic acid binding protein.
Claims 1, 5, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (J. Vet. Diagn, Invest., vol. 18, pp. 580-582, 2006; previously cited).
Regarding claims 1-5, West et al. teach frozen solutions of PCR reaction mixtures containing a polymerase (= nucleic acid binding protein) and primers (= oligonucleotides) (see whole reference).
Regarding claims 17 and 18, the primers were used in a PCR reaction (or RT-PCR reaction) (see whole document). Therefore, since the oligonucleotides were stored in a frozen state with a nucleic acid binding protein, the non-specific amplification products are inherently suppressed.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-5, 7-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson et al. (US 5,605,824 A; issued February 1997; cited in the IDS; previously cited), Lee (US 2012/0219945 A1; published August 2012; cited in the IDS), West et al. (J. Vet. Diagn. Invest., vol. 18, pp. 580-582, 2006; previously cited), and Falero et al. (Biochim. Biophys. Acta, vol. 1814, pp. 1107-1112, 2011).
A) Regarding claims 1-5, Nielsen et al. teach storing a solution comprising an oligodeoxyribonucleotide primer and E. coli single-strand binding protein (Eco SSB) at low temperature, the solution including a polymerase (col. 9, lines 57-66; col. 10, lines 59-64; col. 13, lines 10-67; col. 11, lines 1-8; col. 22, lines 1-47).
Regarding claims 7-13, Nielsen et al. teach kits comprising the compositions comprising nucleic acid primers, Eco SSB, and a DNA polymerase (col. 17, lines 1-20; col. 19, lines 18-30 and 43-56).
Regarding claim 15, Nielsen et al. teach a hybridization mixture containing Eco SSB and primers and a separate solution comprising a DNA polymerase (col. 22, lines 19-47).
Regarding claim 16, Nielsen et al. teach a composition comprising SSB, primers, a DNA polymerase, a divalent metal ion dNTPs and a buffer (col. 17, lines 21-67; col. 18, lines 1-51).
Regarding claims 17 and 18, Nielsen et al. teach performing PCR amplification using primers bound to SSB before the amplification reaction and reduction of non-specific amplification products when SSB is used (col. 21, lines 51-67; col. 22-23; col. 24, lines 1-43).
B) Regarding claims 1-5, 7-12 and 15-18, Lee teaches performing nucleic acid amplification using primers stored in the presence of SSB before the amplification ([0054]-[0056]; [0158]-[0159]). Lee teaches ([0055]):
“[0055] At temperatures below 40 °C, the single-stranded nucleic acid binding protein, e.g. the G5p protein, forms a protein-nucleic acid complex with single stranded nucleic acids including single stranded nucleic acid templates and primers and/or probe and prevents the degradation of these single stranded nucleic acids by nucleases as well as the formation of primer dimers. The physical separation of the primer and/or probe from the template DNA also inhibits the generation of non-specific PCR products caused by the non-specific annealing between the primer and/or probe and the template DNA at temperatures below the designated PCR annealing temperature.”
C) Regarding claims 1-5, 7-12 and 15-18, Nielsen et al. teach addition of an anti-freezing agent to permit storage of the composition at least -30 °C, but do not specifically teach storing the composition frozen.
D) However, as evidenced by West et al., freezing aliquots of complete PCR or RT-PCR reaction mixes was known in the art before the effective filing date of the invention. Specifically, West et al. teach freezing aliquots of PCR, RT-PCR and real-time PCR mixtures at -70 °C and performing the amplification reaction after thawing the reagents and addition of template nucleic acid (pages 580-582). As evidenced by Figure 1, the frozen reaction mixtures were stable for up to 8 months.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used frozen storage aliquots of amplification reaction mixtures of Nielsen et al. as suggested by West et al. The motivation to do so is provided by West et al. (page 582, fifth paragraph):
“The approach of preparing and freezing complete master mixes has several advantages. It is convenient and user-friendly, and assays are easy to use; the required number of tubes are simply removed from storage before adding template and cycling. Assay consistency should be improved by reducing the scope for pipetting or experimental error. Additionally, the assays may be used more easily by nonspecialist staff. This approach would be particularly useful for assays that are low throughput and/or for which there is an unpredictable demand. Another application
would be a disease-outbreak situation where large batches of reagents could be produced centrally and distributed to laboratories for testing.”
	A reasonable expectation of success is provided by Nielsen et al., Lee, West et al. and Falero et al. First, Nielsen et al. teach that incubation of nucleic acid primers with SSB improves both sensitivity and specificity of the amplification reactions, including reduction of non-specific amplification products when reactions were performed at low temperatures.  Lee specifically teaches that binding of SSB stabilizes primers against primer-dimer formation and inhibits generation of non-specific amplification products. West et al. teach that full amplification reactions, including primers and polymerase, can be frozen without any detrimental effects on polymerase activity. Finally, Falero et al. teach that freezing aliquots of SSB under different conditions did not decrease the activity of SSB (page 1108, sixth paragraph; page 1109, fifth paragraph).
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the aliquoted and frozen SSB-oligonucleotide reactions of Nielsen et al. since Lee teaches that storing primers in the presence of SSB inhibits degradation of nucleic acids and formation of nonspecific amplification products, and Falero et al. provide evidence that SSB activity is not affected by freezing.
13.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 14, 2022